262 F.2d 957
David STERN III, et al., Appellants,v.UNITED STATES of America, Appellee.
No. 17522.
United States Court of Appeals Fifth Circuit.
February 18, 1959.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
H. Paul Simon, Eberhard P. Deutsch, New Orleans, La., Deutsch, Kerrigan & Stiles, New Orleans, La., René H. Himel, Jr., New Orleans, La., of counsel, for appellants.
M. Hepburn Many, U. S. Atty., New Orleans, La., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, George W. Beatty, Attys., Dept. of Justice, Washington, D. C., Norman W. Prendergast, Asst. U. S. Atty., New Orleans, La., for appellee.
Before RIVES, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
Upon consideration, we agree with the views ably expressed by the district court in its opinion reported in 164 F.Supp. 847. For the reasons and upon the authorities there stated, the judgment is


2
Affirmed.